t c memo united_states tax_court james d baber petitioner v commissioner of internal revenue respondent docket no 14606-06l filed date james d baber pro_se douglas s polsky for respondent memorandum opinion vasquez judge respondent sent a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner with respect to a notice_of_federal_tax_lien filed to collect petitioner’s unpaid tax_liabilities for and in response petitioner timely filed a petition pursuant to sec_6330 d seeking review of respondent’s determination the issues for decision are whether settlement officer joella m apodaca was an impartial officer as defined in sec_6320 and if the settlement officer was an impartial officer then whether respondent may proceed with collection of the above- mentioned unpaid income_tax liabilities background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in new mexico petitioner filed federal_income_tax returns for and during the internal_revenue_service irs examined those returns on date petitioner signed forms 4549-cg income_tax examination changes with respect to his income_tax liabilities for and on july and respondent sent to petitioner notices of federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s income_tax liabilities for and on date unless otherwise indicated all section references are to the internal_revenue_code the irs filed a nftl with respect to those liabilities with the county clerk rio arriba county tierra amarilla new mexico petitioner filed a timely form request for a collection_due_process_hearing petitioner and settlement officer joella m apodaca conducted a sec_6330 hearing via correspondence and telephone on date respondent mailed to petitioner a notice_of_determination with respect to petitioner’s income_tax liabilities for the taxable years and respondent determined that the filing of the nftl was correct discussion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 hoyle v commissioner t c ___ ___ slip op pincite petitioner questioned whether settlement officer apodaca was an impartial officer pursuant to sec_6320 the validity of the underlying tax_liability is not at issue therefore we review the respondent’s determination for abuse_of_discretion see sego v commissioner supra pincite was settlement officer apodaca an impartial officer this case is appealable to the u s court_of_appeals for the tenth circuit accordingly with regard to sec_6320 we apply the standard for an impartial officer set forth in 514_f3d_1119 10th cir revg 126_tc_237 see 54_tc_742 affd 445_f2d_985 10th cir sec_6320 provides impartial officer --the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section the internal_revenue_code does not define the term no prior involvement see cox v commissioner supra pincite the commissioner has promulgated regulations interpreting the meaning of no prior involvement see id sec_301_6320-1 sec_301_6330-1 proced admin regs the regulations define prior involvement as follows q-d4 what is considered to be prior involvement by an employee or officer of appeals with respect to the unpaid tax and tax period or periods involved in the hearing a-d4 prior involvement by an employee or officer of appeals includes participation or involvement in an appeals hearing other than a cdp hearing held under either sec_6320 or sec_6330 that the taxpayer may have had with respect to the unpaid tax and tax periods shown on the nftl sec_301_6320-1 q a-d4 proced admin regs the u s court_of_appeals for the tenth circuit interpreted the statute3 and the regulation as follows the best indicator of a statute’s meaning should be the language itself and sec_6330 clearly and unambiguously provides that an appeals officer conducting a cdp hearing shall have had no prior involvement with respect to the unpaid tax specified on the cdp_notice the tax_court and commissioner interpret this term essentially limiting sec_6330’s meaning to the version of the regulation in effect before amendment in applies to this case see 514_f3d_1119 n 10th cir revg 126_tc_237 although cox v commissioner supra pincite n dealt with sec_6330 sec_6320 is a related provision included in the rra that entitles a taxpayer to similar protections after the irs issues a notice of lien sec_6320 and sec_6330 are identical except that the language under this section or sec_6330 in the former is the reverse of the phrase under this section or sec_6320 in the latter the language of sec_301_6330-1 however we assume that in drafting legislation congress says what it means an agency may not read ambiguity into a statute in order to reach a practical result while interpreting sec_6330 narrowly makes it less likely that appeals officers will have to recuse themselves from hearing taxpayers’ cases and easier for appeals officers to assign officers to cdp hearings we find no legal support for doing so by using the term involvement congress deliberately implemented a broad restriction on irs appeals officers to ensure their impartiality to be sure congress never stated any intent to narrow the meaning of prior involvement to prior involvement in a hearing let alone one specifically regarding the tax_liability listed on the cdp_notice a review of sec_6330’s legislative_history confirms congress’ broad intent in fact congress expressly contemplated only one scenario where an appeals officer with prior involvement in the taxpayer’s case could conduct a subsequent cdp hearing namely that the same appeals officer can conduct a pre-levy cdp hearing pursuant to sec_6330 and a pre-lien cdp hearing pursuant to sec_6320 regarding the same unpaid liability congress did not provide for other exceptions nor did it express any intent that additional exceptions could be provided by the commissioner cox v commissioner supra pincite6 citations and fn refs omitted the court_of_appeals also held that its conclusion is further supported by the purpose of sec_6330 id pincite central to that purpose is the taxpayer’s fundamental right to an impartial appeals officer id emphasis added limiting the definition of no prior involvement to sec_301_6330-1 proced admin regs impermissibly narrows that protection cox v commissioner supra pincite furthermore it is not relevant whether the officer_or_employee of appeals was biased by his or her prior involvement with a taxpayer’s liability or liabilities id pincite all that is required for recusal is that the employee or officer in fact did have prior involvement with the taxpayer’s liability or liabilities id if the employee or officer had prior involvement the taxpayer is entitled to a new sec_6330 hearing before an impartial appeals officer in accordance with the statute id during petitioner submitted an offer-in-compromise oic to settle his tax_liabilities for and that the irs rejected at the time settlement officer apodaca worked for the irs in albuquerque new mexico in the compliance unit as an oic specialist settlement officer apodaca mailed petitioner the forms to complete for an oic to settle his tax_liabilities for and settlement officer apodaca testified that her handwriting was on the envelope mailed to petitioner in on date as instructed by settlement officer apodaca petitioner wrote a letter to another irs employee patty trusty regarding an oic to settle his tax_liabilities for and at the time settlement officer apodaca was patty trusty’s supervisor in the oic function of the irs at the time of the sec_6330 hearing settlement officer apodaca did not recall her prior involvement with petitioner regarding his tax_liabilities for and an attachment to the notice_of_determination states the appeals officer has no prior involvement with respect to the unpaid tax specified in sec_6330 before the first hearing under sec_6330 or sec_6320 as required by sec_6330 sic the attachment to the notice_of_determination and settlement officer apodaca’s memory at the time of the sec_6330 hearing were incorrect settlement officer apodaca did have prior involvement with respect to the unpaid tax for the years in issue before the first hearing pursuant to sec_6320 accordingly petitioner is entitled to a new sec_6330 hearing before an impartial appeals officer in accordance with the statute see cox v commissioner f 3d pincite 54_tc_742 to reflect the foregoing an appropriate order will be issued
